NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-8, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a shaped abrasive agglomerate particle comprising shaped abrasive particles bonded in a vitreous matrix, wherein the shaped abrasive particles have a longest particle lineal dimension on a surface and a shortest particle dimension perpendicular to the longest particle lineal dimension, wherein the longest particle lineal dimension is at least twice and up to ten times the shortest particle dimension, wherein the shaped abrasive agglomerate particle has a longest agglomerate lineal dimension on a surface and a shortest agglomerate dimension perpendicular to the longest agglomerate lineal dimension, and wherein the longest agglomerate lineal dimension is at least twice and up to ten times the shortest agglomerate dimension.
Applicant’s argument with respect to the Examples provided in the original disclosure of the present Application showing unexpected result for both the claimed particles and agglomerates having aspect ratio of 2 to 10 is found persuasive especially in light of the fact that the claim has limited the lower and upper values for the aspect ratios of the particles and agglomerates, and the Examples reasonably reflect results for aspect ratios within these more limited ranges. 
It is hereby noted that Applicant, also, has argued that Schwabel does not present any result to compare agglomerates having higher aspect ratio compared to those having lower aspect (Remarks, page 2). Applicant has, additionally, argued that paragraph [0022] which was relied on in the Office Action does not provide any evidence of the effect of higher aspect ratio of the agglomerates to the increased grinding life. However, this argument is not found persuasive because Schwabel needs not to compare the result of agglomerates having higher aspect ratio with those having lower aspect ratio. Schwabel is drawn to an aspect ratio of 2:1 to 5:1 for abrasive agglomerates, and thus, in paragraph [0022], when the reference discloses that the abrasive agglomerates of “the present invention” have been shown to “substantially increase the grinding life of an abrasive article that employs abrasive agglomerates rather than conventional abrasive grains”, this is clearly referring to the agglomerates of the reference which have an aspect ratio of 2:1 to 5:1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731